 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 319 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2009 
Ms. Ros-Lehtinen (for herself, Mr. Wilson of South Carolina, Mr. McHugh, Mr. Gallegly, Mr. Turner, Mr. Burton of Indiana, Mr. Franks of Arizona, Mr. Royce, Mr. Pence, Mr. Bilirakis, Mr. McCotter, Mr. Manzullo, Mr. McCaul, Mr. Poe of Texas, Mr. Sessions, Mr. Shuster, Mr. Broun of Georgia, Mr. Shimkus, Mr. King of New York, and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the President should take all necessary steps to expeditiously deploy a missile defense system in Europe that will help provide such a defense to United States allies in Europe while enhancing United States defenses against missile attacks. 
 
 
Whereas a potential attack employing a nuclear, biological, or chemical weapon delivered by a ballistic missile constitutes one of the most serious threats to United States national security and to the security of our friends and allies; 
Whereas the Iranian regime currently possesses short-range ballistic missiles (SRBM), as well as medium-range ballistic missiles (MRBM), capable of reaching much of the Middle East region, including Israel, and reaching Turkey; 
Whereas reports indicate that Iran is developing a more sophisticated and longer range version of the MRBM known as the Shahab-3, with such a new version potentially capable of reaching Europe; 
Whereas intelligence estimates reportedly indicate that the Iranian regime may soon be able to develop an intercontinental ballistic missile (ICBM) capable of reaching the United States, as well as all of Europe; 
Whereas deploying United States missile defense components in Europe should improve our ability to defend the United States from missile attacks, as well as extend such defensive coverage to our allies in Europe; 
Whereas deploying United States missile defense assets in Europe would serve as a deterrent to missile attacks by rogue regimes against both the United States and Europe and hopefully serve as a disincentive for them to invest in the very development of such missile capabilities, thereby enhancing United States nonproliferation objectives; 
Whereas the United States has made numerous efforts to enhance cooperation with Russia on the issue of missile defense in Europe and has held numerous briefings and discussions with Russian officials on the issue in order to ensure the transparency of Unites States objectives; 
Whereas the United States has reached out to and worked with key allies in Asia, the Middle East, and Europe to promote a cooperative missile defense against potential attacks by rogue regimes; 
Whereas the United States continues to cooperate with its allies in the North Atlantic Treaty Organization (NATO) toward the establishment of a common missile defense system, with the United States focusing on the deployment of missile defense capabilities to counter long-range missiles and NATO focusing on countering threats from short-range and medium-range missiles; 
Whereas, in April 2008, at the NATO Summit in Bucharest, Romania, the heads of state of the NATO allies formally recognized the missile threat posed by rogue regimes and officially endorsed United States missile defense plans, stating the following in a communiqué: “Ballistic missile proliferation poses an increasing threat to [the] Allies’ forces, territory and populations. Missile defense forms part of a broader response to counter this threat. We therefore recognize the substantial contribution to the protection of Allies from long range ballistic missiles to be provided by the planned deployment of European based United States missile defense assets.”; 
Whereas, on July 8, 2008, the Governments of the United States and the Czech Republic signed an agreement between the two countries to establish a United States missile defense radar site in the Czech Republic; 
Whereas, on August 22, 2008, the Governments of the United States and Poland signed an agreement that would allow United States missile defense interceptors to be deployed on Polish territory; 
Whereas, in December 2008, NATO foreign ministers reaffirmed their support for United States plans to install an anti-missile defense shield in Europe; 
Whereas United States missile defense systems have proven increasingly effective, as they have been developed and tested, as indicated by the fact that since 2001 the United States Missile Defense Agency has had 38 successful missile intercepts, out of 48 attempts against missiles of all ranges; and 
Whereas since the deployment and operational start-up of defense assets require continuing commitments and preparatory steps and Iran’s nuclear and missile capabilities are likely to present a serious threat within a relatively short time, it is vital that work continue to expeditiously establish missile defense assets in Europe: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses growing concern about the threat posed by nuclear, chemical, and biological weapons and missile delivery systems for those weapons in the hands of states that sponsor terrorism, such as Iran; 
(2)expresses support for the deployment of United States missile defense assets in Europe to address the growing missile threat posed by rogue regimes; 
(3)urges the President to immediately take all necessary steps to expedite the deployment of components of an operational United States missile defense system in Europe, including basing a radar station in the Czech Republic and interceptors in Poland; 
(4)calls upon the President to report to Congress on an annual basis on the steps taken by the United States Government to move forward with the deployment of a United States missile defense system in Europe; and 
(5)states that the United States shall continue its support for the missile defense of key allies against attacks by rogue regimes. 
 
